         Case 8:19-cr-00061-JVS Document 471 Filed 05/28/21 Page 1 of 1 Page ID #:7105
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    May 28, 2021


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                      Brett Sagel/Alexander Wyman
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X        X



 Proceedings:        Defendant’s Motion to Reopen Detention Hearing [448]


       Cause is called for hearing with the defendant appearing telephonically (waiver on file),
his counsel, and counsel for the Government present. Pretrial Services Officer Devona Gardner
is also present.

         Motion is argued. The Court DENIES the motion.




                                                                                                       0      :       20

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
